Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 5-16-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-9, 11-17, & 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious applying the sample beam through a first of the two materials and into at least a portion of the second material to reach and acquire scan data associated with the bonding point and proximate air gaps sandwiched between the two materials, in combination with the rest of the limitations of the claim. 
As to Claim 26 the prior art of record, taken alone or in combination, fails to disclose or render obvious  wherein the axial offset is determined based on a predefined correlation between the axial offset and width-span of the bonding point at the junction between the two materials, in combination with the rest of the limitations of the claim. 
As to Claim 27 the prior art of record, taken alone or in combination, fails to disclose or render obvious defining a two-dimensional, cross-sectional image of the two materials based on the lateral scan across the two materials, the cross-sectional image providing a plurality of imaged lines including true boundary lines of the two materials and phantom boundary lines of the two materials, the phantom boundary lines resulting from a complex conjugate image component and being offset from the true boundary lines; and identifying as the junction between the two materials the imaged line closest to an axial location having a predefined offset from an outer boundary of a selected one of the two materials, the predefined offset being a thickness of the selected one of the two materials, in combination with the rest of the limitations of the claim. 
As to Claim 28 the prior art of record, taken alone or in combination, fails to disclose or render obvious using a polarization sensitive optical coherence tomography (PS-OCT) system, the PS-OCT system measuring birefringence properties of the two materials and the bonding point before, during, and after the welding process, applying a sample beam through a first of the two materials to reach and acquire scan data of the bonding point sandwiched between the two materials; and selectively designating the bonding of the two materials as defective based on the scanned data including measured birefringence properties, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
July 12, 2022


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886